Exhibit 10.2

 

OCCIDENTAL PETROLEUM CORPORATION


2005 LONG-TERM INCENTIVE PLAN


TOTAL SHAREHOLDER RETURN INCENTIVE AWARD AGREEMENT

(Equity-based, Equity and Cash-settled Award)

 

GRANTEE:

«First» «Last»

 

 

DATE OF GRANT:

July 16, 2008

 

 

TARGET PERFORMANCE SHARES:

«TSRShares»

 

 

PERFORMANCE PERIOD:

July 16, 2008 through July 15, 2012

 

 

THIS AGREEMENT (this “Agreement”) is made as of the Date of Grant between
OCCIDENTAL PETROLEUM CORPORATION, a Delaware corporation (“Occidental” and, with
its subsidiaries, the “Company”), and Grantee.

 

1.                                     GRANT OF TARGET PERFORMANCE SHARES.  In
accordance with this Agreement and the Occidental Petroleum Corporation 2005
Long-Term Incentive Plan, as the same may be amended from time to time (the
“Plan”), Occidental grants to the Grantee as of the Date of Grant, the right to
receive one-half in Shares and one-half in cash up to 150% of the number/value
of Target Performance Shares.  For the purposes of this Agreement, “Target
Performance Shares” means a bookkeeping entry that records the equivalent of
Shares awarded pursuant to Section 4.2 of the Plan that is payable upon the
achievement of the Performance Goal. Target Performance Shares are not Shares
and have no voting rights or, except as stated in Section 6, dividend rights.

 

2.                                     RESTRICTIONS ON TRANSFER.  Neither this
Agreement nor any right to receive Shares or cash pursuant to this Agreement may
be transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to a domestic
relations order, if applicable, (if approved or ratified by the Committee).

 

3.                                     PERFORMANCE GOAL.  The Performance Goal
for the Performance Period is a peer company comparison based on Total
Shareholder Return (defined as Total Stockholder Return in the Plan), as set
forth on Exhibit 1.  Total Shareholder Return shall be calculated for each peer
company using the average of its last reported sale price per share of common
stock on the New York Stock Exchange - Composite Transactions for the last ten
trading days preceding July 16, 2008 and the average of its last reported sale
price per share of common stock on the New York Stock Exchange - Composite
Transactions for the last ten trading days preceding July 15, 2012.  The peer
companies are: Anadarko Petroleum Corporation, Apache Corporation, BP p.l.c.,
Chevron Corporation, ConocoPhillips, Devon Energy Corporation, ExxonMobil
Corporation and Royal Dutch Shell plc.  If a peer company ceases to be a
publicly-traded company at any time during the Performance Period or the
Committee determines pursuant to Section 7 of this Agreement to reflect a change
in circumstances with respect to any peer company, then such company will be
removed as a peer company and the achievement of the Performance Goal will be
determined with respect to the remaining peer companies as set forth on
Exhibit 1.

 

 

1 of 11


 

4.                                     VESTING AND FORFEITURE OF TARGET
PERFORMANCE SHARES.  (a) The Grantee must remain in the continuous employ of the
Company through the last day of the Performance Period to receive payment of
this award.  The continuous employment of the Grantee will not be deemed to have
been interrupted by reason of the transfer of the Grantee’s employment among the
Company and its affiliates or an approved leave of absence.  However, if, prior
to the end of the Performance Period, the Grantee dies or becomes permanently
disabled while in the employ of the Company and terminates as a result thereof,
retires with the consent of the Company, or terminates employment for the
convenience of the Company (each of the foregoing, a “Forfeiture Event”), then
the number of Target Performance Shares upon which the Grantee’s award is based
will be reduced on a pro rata basis based upon the number of days remaining in
the Performance Period following the date of the Forfeiture Event.  If the
Grantee terminates employment voluntarily or is terminated for cause before the
end of the Performance Period, then this Agreement will terminate automatically
on the date of Grantee’s termination and Grantee shall forfeit the right to
receive any Shares or cash hereunder.

 

(b) The Grantee’s right to receive payment of this award in an amount not to
exceed 150% of the Target Performance Shares, rounded up to the nearest whole
share, will be based on, and become nonforfeitable upon the Committee’s
certification of, the attainment of the Performance Goal.

 

(c) Notwithstanding Section 4(b), if a Change in Control event occurs prior to
the end of the Performance Period, the Grantee’s right to receive payment at the
Target Performance Share level (as adjusted for any Forfeiture Event pursuant to
Section 4(a)) will become nonforfeitable.  The right to receive Shares and cash
in excess of the Target Performance Share level (as adjusted for any Forfeiture
Event pursuant to Section 4(a)) will be forfeited.

 

5.                                     PAYMENT OF AWARDS.  The Target
Performance Shares as adjusted pursuant to Sections 4 and 7 of this Agreement
will be settled 50% in Shares and 50% in cash.  The cash payment will equal the
closing price of the Shares on the New York Stock Exchange on the date of the
Committee’s certification (the “Certification Date Value”) of the attainment of
the Performance Goal multiplied by 50% of the Target Performance Shares earned
at the Performance Goal level attained and will be paid as promptly as possible
after such date.  The Shares covered by this Agreement or any prorated portion
thereof shall be issued to the Grantee as promptly as practicable after the
Committee’s certification of the attainment of the Performance Goal or the
Change in Control event, as the case may be.  Each of the cash payment and the
Shares shall in any event be made no later than the 15th day of the third month
following the end of the first taxable year in which the award is no longer
subject to a substantial risk of forfeiture.

 

6.                                     CREDITING AND PAYMENT OF DIVIDEND
EQUIVALENTS.  With respect to the number of Target Performance Shares listed
above, the Grantee will be credited on the books and records of Occidental with
an amount (the “Dividend Equivalent”) equal to the amount per share of any cash
dividends declared by the Board on the outstanding Shares as and when declared
during the period beginning on the Date of Grant and ending with respect to any
portion of the Target Performance Shares covered by this Agreement on the date
on which the Grantee’s right to receive such portion becomes nonforfeitable, or,
if earlier, the date on which the Grantee forfeits the right to receive such
portion.  Occidental will pay in cash to the Grantee an amount equal to the
Dividend Equivalents credited to such Grantee as promptly as may be practicable
after the Grantee has been credited with a Dividend Equivalent.

 

 

2 of 11


 

7.                                     ADJUSTMENTS.

(a)                                             The number of Target Performance
Shares or kind of shares of stock covered by this Agreement shall be adjusted as
the Committee determines pursuant to Section 7.2 of the Plan in order to prevent
dilution or expansion of the Grantee’s rights under this Agreement as a result
of events such as stock dividends, stock splits or other changes in the capital
structure of Occidental, or any merger, consolidation, spin-off, liquidation or
other corporate transaction having a similar effect.  If any such adjustment
occurs, the Company will give the Grantee written notice of the adjustment.

 

(b) In addition, the Committee may adjust the Performance Goal or other features
of this Grant as permitted by Section 5.2.3 of the Plan.

 

8.                                     NO EMPLOYMENT CONTRACT.  Nothing in this
Agreement confers upon the Grantee any right with respect to continued
employment by the Company, nor limits in any manner the right of the Company to
terminate the employment or adjust the compensation of the Grantee.  Unless
otherwise agreed in a writing signed by the Grantee and an authorized
representative of the Company, the Grantee’s employment with the Company is at
will and may be terminated at any time by the Grantee or the Company.

 

9.                                     TAXES AND WITHHOLDING.  The Grantee is
responsible for any federal, state (including, as required by applicable law,
the state in which the Grantee resides on the Grant Date and the states in which
the Grantee resides during the vesting period), local or foreign tax, including
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding with respect to the grant of Target Performance Shares
(including the grant, the vesting, the receipt of Shares or cash, the sale of
Shares and the receipt of dividends or Dividend Equivalents, if any).  If the
Company must withhold any tax in connection with the issuance of any Shares or
the payment of cash or any other consideration pursuant to the grant of Target
Performance Shares (other than the payment of Dividend Equivalents), the Grantee
shall satisfy all or any part of any such withholding obligation equally from
any cash amount payable under this Agreement and, from the Shares that are
issued or transferred to the Grantee pursuant to this Agreement, unless the
Grantee otherwise instructs the Company in writing not less than thirty (30)
days prior to the end of the Performance Period.  Any Shares so surrendered by
the Grantee shall be credited against the Grantee’s withholding obligation at
their Certification Date Value.  If the Company must withhold any tax in
connection with granting of Target Performance Shares or the payment of Dividend
Equivalents pursuant to this grant of Target Performance Shares, the Grantee by
acknowledging this Agreement agrees that, so long as the Grantee is an employee
of the Company for tax purposes, all or any part of any such withholding
obligation shall be deducted from the Grantee’s wages or other cash compensation
(including Dividend Equivalents).  The Grantee shall pay to the Company any
amount that cannot be satisfied by the means previously described.

 

10.                              COMPLIANCE WITH LAW.  The Company will make
reasonable efforts to comply with all applicable federal, state and foreign
securities laws; however, the Company will not issue any Shares or other
securities pursuant to this Agreement if their issuance would result in a
violation of any such law.  However, if it is not feasible for the Company to
comply with such laws with respect to the grant or settlement of these awards,
then the awards may be cancelled without any compensation or additional benefits
provided to Grantee as a result of the cancellation.

 

11.                              RELATION TO OTHER BENEFITS.  The benefits
received by the Grantee under this Agreement will not be taken into account in
determining any benefits to which the Grantee may be entitled under any profit
sharing, retirement or other benefit or compensation plan maintained

 

 

3 of 11


 

by the Company, including the amount of any life insurance coverage available to
any beneficiary of the Grantee under any life insurance plan covering employees
of the Company.  Additionally, the Target Performance Shares are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculation of any severance, resignation, termination, redundancy,
end of service payments, bonuses or long-service awards.  This grant of Target
Performance Shares does not create any contractual or other right to receive
future grants of Target Performance Shares, or benefits in lieu of Target
Performance Shares, even if Grantee has a history of receiving Target
Performance Shares or other stock or cash awards.

 

12.                              AMENDMENTS.  The Plan may be modified, amended,
suspended or terminated by the Board at any time, as provided in the Plan.  Any
amendment to the Plan will be deemed to be an amendment to this Agreement to the
extent it is applicable to this Agreement; however, no amendment will adversely
affect the rights of the Grantee under this Agreement without the Grantee’s
consent.

 

13.                              SEVERABILITY.  If one or more of the provisions
of this Agreement is invalidated for any reason by a court of competent
jurisdiction, the invalidated provisions shall be deemed to be separable from
the other provisions of this Agreement, and the remaining provisions of this
Agreement will continue to be valid and fully enforceable.

 

14.                              ENTIRE AGREEMENT; RELATION TO PLAN;
INTERPRETATION.  Except as specifically provided in this Section, this Agreement
and the Attachments incorporated in this Agreement constitute the entire
agreement between the Company and the Grantee with respect to this Total
Shareholder Return Incentive Award.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the provisions of the Plan control.  Capitalized
terms used in this Agreement without definition have the meanings assigned to
them in the Plan.  References to Sections and Attachments are to Sections of,
and Attachments incorporated in, this Agreement unless otherwise noted.

 

15.                              SUCCESSORS AND ASSIGNS.  Subject to Sections 2
and 4, the provisions of this Agreement shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.

 

16.                              GOVERNING LAW.  The laws of the State of
Delaware govern the interpretation, performance, and enforcement of this
Agreement.

 

17.                              PRIVACY RIGHTS.  By accepting this Total
Shareholder Return Incentive Award, the Grantee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement by and among, as
applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.  The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this Total
Shareholder Return Incentive Award or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax

 

 

4 of 11


 

and securities laws (“Data”).  Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan. 
These recipients may be located in the Grantee’s country or elsewhere, and may
have different data privacy laws and protections than the Grantee’s country.  By
accepting this Agreement, the Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes described above.  The Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting the Committee in writing.  Refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.

 

18.                              ELECTRONIC DELIVERY.  The Company may, in its
sole discretion, decide to deliver any documents related to this Total
Shareholder Return Incentive Award granted under the Plan or future awards that
may be granted under the Plan (if any) by electronic means or to request the
Grantee’s consent to participate in the Plan by electronic means.  The Grantee
hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

19.                              GRANTEE’S REPRESENTATIONS AND RELEASES.  By
accepting this Total Shareholder Return Incentive Award, the Grantee
acknowledges that the Grantee has read this Agreement and understands that
(i) the grant of this Total Shareholder Return Incentive Award is made
voluntarily by Occidental in its discretion with no liability on the part of any
of its direct or indirect subsidiaries and that, if the Grantee is not an
employee of Occidental, the Grantee is not, and will not be considered, an
employee of Occidental but the Grantee is a third party (employee of a
subsidiary) to whom this Total Shareholder Return Incentive Award is granted;
(ii) the Grantee’s participation in the Plan is voluntary; (iii) the future
value of any Shares issued pursuant to this Total Shareholder Return Incentive
Award cannot be predicted and Occidental does not assume liability in the event
such Shares have no value in the future; and (iv) subject to the terms of any
tax equalization agreement between the Grantee and the entity employing the
Grantee, the Grantee will be solely responsible for the payment or nonpayment of
taxes imposed or threatened to be imposed by any authority of any jurisdiction.

 

In consideration of the grant of this Total Shareholder Return Incentive Award,
no claim or entitlement to compensation or damages shall arise from termination
of this Total Shareholder Return Incentive Award or diminution in value of this
Total Shareholder Return Incentive Award or Shares issued pursuant to this Total
Shareholder Return Incentive Award resulting from termination of the Grantee’s
employment by the Company (for any reason whatsoever) and, to the extent
permitted by law, the Grantee irrevocably releases the Company from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.

 

By accepting this Total Shareholder Return Incentive Award, the Grantee agrees,
to the extent not contrary to applicable law, to the General Terms of Employment
set out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in this Agreement by reference.

 

20.                              RELATION TO EMPLOYMENT AGREEMENT.  In the event
of any inconsistent provisions between this Agreement and any employment
agreement between the Grantee and the Company, the provisions of this Agreement
control except with respect to Attachment 2

 

 

5 of 11


 

Arbitration Provisions.

 

21.                              COMPLIANCE WITH SECTION 409A OF THE INTERNAL
REVENUE CODE.  Notwithstanding anything to the contrary contained in this
Agreement, to the extent that the Board determines that the Plan or this award
is subject to Section 409A of the Code and fails to comply with the requirements
of Section 409A of the Code, the Board reserves the right (without any
obligation to do so) to amend or terminate the Plan and/or amend, restructure,
terminate or replace this award in order to cause this award to either not be
subject to Section 409A of the Code or to comply with the applicable provisions
of such section.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

By:

 

 

 

 

                                                The undersigned Grantee hereby
accepts this Total Shareholder Return Incentive Award, subject to the terms and
conditions of the Plan and the terms and conditions set forth in this Agreement.

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

 

 

6 of 11


 

EXHIBIT 1

2005 Long-Term Incentive Plan

2008 Total Shareholder Return Incentive Award

 

Example of Total Shareholder Return Payout Calculations

 

Step 1:  Order Peer Companies by TSR values (excluding Oxy) highest to lowest,
assign ordinal values starting at lowest value

 

Peer

 

TSR

 

Ordinal

 

 

 

 

 

 

 

Company

 

Value

 

Value

 

A

 

 

313.4

 

8

 

B

 

 

300.4

 

7

 

C

 

 

264.2

 

6

 

D

 

 

257.0

 

5

 

E

 

 

253.8

 

4

 

F

 

 

242.0

 

3

 

G

 

 

196.3

 

2

 

H

 

 

136.1

 

1

 

 

Step 2:  Calculate bottom 1/3 threshold

 

n = number of companies (excluding Oxy) = 8

q = (n — 1) x (0.33) = (8 — 1) x (0.33) = 2.31

j = integer portion of q = 2

g = noninteger portion of q = 0.31

Bottom 1/3 = [(1 — g) x ordinal value(j+1)] + [(g) x ordinal value(j+2)]

= [(1 — g) x (3rd ordinal value)] + [(g) x (4th ordinal value)]

= [(1 — 0.31) x (242.0)] + [(0.31) x (253.8)]

= 245.7

 

Step 3:  Calculate top 1/3 threshold

 

n = number of companies (excluding Oxy) = 8

q = (n — 1)(0.67) = (8 - 1)(0.67) = 4.69

j = integer portion of q = 4

g = noninteger portion of q = 0.69

Top 1/3 = [(1 — g) x ordinal value(j+1)] + [(g) x ordinal value(j+2)]

= [(1 — g) x (5th ordinal value)] + [(g) x (6th ordinal value)]

= [(1 — 0.69) x (257.0)] + [(0.69) x (264.2)]

= 262.0

 

 

7 of 11


 

Step 4:  Calculate payout for a specific Oxy TSR result (with payout limited to
150%)

 

If Oxy TSR result is less than or equal to bottom 1/3 then payout = 0%

 

Example: if Oxy TSR = 240.0, then payout = 0%

 

If Oxy TSR result is greater than or equal to top 1/3, then payout = 150%

 

Example: if Oxy TSR = 290.3, then payout = 150%

 

If Oxy TSR is between bottom 1/3 and top 1/3 then linearly interpolate as
follows:

 

Payout = [(Oxy TSR - bottom 1/3 threshold) ÷ spread between top 1/3 and bottom
1/3] x 150%

 

Example: if Oxy TSR = 255.5, then payout

= [(255.5 — 245.7) ÷ (262.0 — 245.7)] x 150%

= 90%

 

 

8 of 11


 

Attachment 1

 

General Terms of Employment

 

A.                                   Except as otherwise required by law or
legal process, the Grantee will not publish or divulge to any person, firm,
corporation or institution and will not use to the detriment of Occidental, or
any of its subsidiaries or other affiliates, or any of their respective
officers, directors, employees or stockholders (collectively, “Occidental
Parties”), at any time during or after the Grantee’s employment by any of them,
any trade secrets or confidential information of any of them (whether generated
by them or as a result of any of their business relationships), including such
information as described in Occidental’s Code of Business Conduct and other
corporate policies, without first obtaining the written permission of an officer
of the Company.

 

B.                                   At the time of leaving employment with the
Company, the Grantee will deliver to the Company, and not keep or deliver to
anyone else, any and all credit cards, drawings, blueprints, specifications,
devices, notes, notebooks, memoranda, reports, studies, correspondence and other
documents, and, in general, any and all materials relating to the Occidental
Parties (whether generated by them or as a result of their business
relationships), including any copies (whether in paper or electronic form), that
the Grantee has in the Grantee’s possession or control.

 

C.                                   The Grantee will, during the Grantee’s
employment by the Company, comply with the provisions of Occidental’s Code of
Business Conduct.

 

D.                                   Except as otherwise required by the
Grantee’s job or permitted by law, the Grantee will not make statements about
any Occidental Parties (1) to the press, to the electronic media, to any part of
the investment community, to the public, or to any person connected with,
employed by or having a relationship with any of them without permission of an
officer of the Company or (2) that are derogatory, defamatory or negative. 
Nothing herein, however, shall prevent Grantee from making a good faith report
or complaint to appropriate governmental authorities.  To the fullest extent
permitted by law, Grantee will not interfere with or disrupt any of the
Company’s operations or otherwise take actions intended directly to harm any of
the Occidental Parties.

 

E.                                   All inventions, developments, designs,
improvements, discoveries and ideas that the Grantee makes or conceives in the
course of employment by the Company, whether or not during regular working
hours, relating to any design, article of manufacture, machine, apparatus,
process, method, composition of matter, product or any improvement or component
thereof, that are manufactured, sold, leased, used or under development by, or
pertain to the present or possible future business of the Company shall be a
work-for-hire and become and remain the property of Occidental, its successors
and assigns.

 

The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.

 

 

9 of 11


 

F.                                    The foregoing General Terms of Employment
are not intended to be an exclusive list of the employment terms and conditions
that apply to the Grantee.  The Company, in its sole discretion, may at any time
amend or supplement the foregoing terms.  The Grantee’s breach of the foregoing
General Terms of Employment will entitle the Company to take appropriate
disciplinary action, including, without limitation, reduction of the Total
Shareholder Return Incentive Award granted pursuant to this Agreement and
termination of employment.

 

 

10 of 11


 

Attachment 2

 

Arbitration Provisions

 

Any dispute arising out of or in any way related to the Grantee’s employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law.  To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association (“AAA”) and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration.  Only the following claims
are excluded from this Agreement: (1) claims for workers’ compensation,
unemployment compensation, or state disability benefits, and claims based upon
any pension or welfare benefit plan the terms of which contain an arbitration or
other non-judicial dispute resolution procedure, (2) to the extent permitted by
applicable law, claims for provisional remedies to maintain the status quo
pending the outcome of arbitration, (3) claims based on employee compensation
award agreements and incentive plans and (4) claims which are not permitted by
applicable law to be subject to a binding pre-dispute arbitration agreement.

 

Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.

 

To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator.  Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator’s expenses and fees. 
Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator.

 

The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court.  Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award.  The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.

 

 

11 of 11